376 F.2d 852
UNDERWATER SERVICES, INC., et al., Appellants,v.BROWN & ROOT MARINE OPERATORS, INC., Appellee.
No. 23362.
United States Court of Appeals Fifth Circuit.
May 9, 1967.
Rehearing Denied June 8, 1967.

Appeal from the United States District Court for the Western District of Louisiana; Edwin F. Hunter, Jr., Judge.


1
Edward J. Villere, Faris, Ellis, Cutrone, Gilmore & Lautenschlaeger, L. J. Lautenschlaeger, Jr., New Orleans, La., for appellant Underwater Services, Inc.


2
Cavanaugh, Brame, Holt & Woodley, Lake Charles, La., Meredith T. Holt and Donald E. Walter, Lake Charles, La., of counsel, for appellants Underwater Services, Inc. and Travelers Ins. Co.


3
Robert Eikel, Houston, Tex., Thomas C. Hall, Lake Charles, La., Theodore Goller, Houston, Tex., Hall, Raggio & Farrar, Lake Charles, La., Eikel & Goller, Houston, Tex., for appellee.


4
Before RIVES and WISDOM, Circuit Judges, and CONNALLY, District Judge.

PER CURIAM:

5
We adopt as the opinion of this Court the well reasoned opinion of the district court. Smith v. Brown & Root Marine Operators, Inc., W.D.La.1965, 243 F. Supp. 130.


6
We hold that the district judge was not clearly erroneous in finding Brown & Root's employees free of negligence.


7
Affirmed.